Per Curiam,
We think the learned court below correctly found that the plaintiff sustained special damage by the unlawful act of the defendant company, and that the case was therefore brought within the operation of the Act of June 19, 1871, P. L. 1360. This being so the decisions under that act control the present contention. Of these, notably, are Pa. R. R. Co.’s Appeal, 115 Pa. 514; Barker v. Hartman Steel Co., 129 Pa. 551; Western Pa. R. R. Co.’s Appeal, 104 Pa. 399; Germantown Pass. Ry. Co. v. Citizens Pass. Ry. Co., 151 Pa. 138, and Potts et al. v. Elevated R. R. Co., 161 Pa. 396. It is not necessary to review these cases in detail. We are very clear as to their applicability to the facts of this case.
Judgment affirmed.